          Case 1:21-cr-00123-PLF Document 15 Filed 03/11/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                             )
                                                      )
                             Plaintiff;               )
                                                      )
                       v.                             )      Case No. 21-CR-123 (PLF)
                                                      )
VITALI GOSSJANKOWSKI,                                  )
                                                      )
                              Defendant.              )


                                  NOTICE OF ASSIGNMENT

       The above captioned case has been assigned to Assistant Federal Public Defender

Celia Goetzl, as co-counsel. Please send copies of all notice and inquiries to this attorney at

the address listed.

                                              Respectfully submitted,

                                              A.J. KRAMER
                                              FEDERAL PUBLIC DEFENDER

                                                       /s/

                                              CELIA GOETZL
                                              Assistant Federal Public Defender
                                              625 Indiana Avenue, N.W., Suite 550
                                              Washington, D.C. 20004
                                              (202) 208-7500
